EXHIBIT (a)(2) LETTER OF CONSENT OF TERRESTAR CORPORATION (“TSC”) TERRESTAR NETWORKS INC. (“TSN”) AND TERRESTAR HOLDINGS INC. (“HOLDINGS”) Solicitation of Consents from Holders of the Following Series of Notes: Issuer Debt Security Description Aggregate Original Principal Amount TSN 6.5%Senior Exchangeable PIK Notes due 2014 $150,000,000 THE SOLICITATION FOR THE 6.5% NOTES AMENDMENTS AND 6.5% NOTEHOLDERS’ APPROVAL WILL EXPIRE AT 5:00 P.M., NEW YORK CITY TIME, ON THURSDAY, FEBRUARY 4 , 2010, UNLESS EXTENDED (SUCH TIME AND DATE, AS IT MAY BE EXTENDED, THE “EXPIRATION TIME”).CONSENTS MAY BE REVOKED AT ANY TIME PRIOR TO THE EXPIRATION TIME. The Exchange and Information Agent for the Consent Solicitation is: Epiq Financial Balloting Group 757 Third Avenue, 3rd
